Title: To George Washington from Francis Hopkinson, 22 January 1778
From: Hopkinson, Francis
To: Washington, George



Sir
Continental Navy BoardBorden Town [N.J.] 22d Jany 1778

The Bearer Captn Alexander late Commander of the Frigate Delaware, is well informed of the Situation of the Shipping at Philadelphia, & is of opinion that with a little Assistance the Enemy might be annoyed greatly in their Trade & Shipping whilst the River continues full of Ice—he is desirous of communicating his Sentiments on the Subject to your Excellency—The few naval Officers here, are very anxious to do som thing against the Enemy whilst the present Opportunity

offers. I have the Honour to be Your Excellencys most obedient humble servant

Fras Hopkinson

